 



Exhibit 10.38
 
 
ASSET PURCHASE AGREEMENT
by and between
SUPER RX, INC.
and
CALIFORNIA PHARMACY SYSTEMS, INC.
Dated as of July __, 2005
 
 

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
TABLE OF CONTENTS

                      Page  
RECITALS
        1  
 
           
ARTICLE I
            ACQUISITION OF THE ASSETS     1  
1.1
  Delivery of Assets     1  
1.2
  Purchase Price Allocation     2  
1.3
  Purchase Price for Assets     2  
1.4
  No Assumption of Liabilities     2  
1.5
  Inventory     2  
 
           
ARTICLE II
            CLOSING AND POSSESSION     4  
2.1
  Closing and Possession     4  
2.2
  Delivery of Purchase Price     4  
 
           
ARTICLE III
            REPRESENTATIONS AND WARRANTIES OF SELLER     4  
3.1
  Organization and Qualification of Seller     4  
3.2
  Authorized Capitalization     4  
3.3
  Authorization     4  
3.4
  Accrued Employee Benefits     5  
3.5
  Bulk Sales Transfer; Pharmacy Permits Transfer;Escrow     5  
3.6
  No Conflicting Agreements     7  
3.7
  Compliance with Applicable Law     7  
3.8
  Material Misstatements or Omissions     7  
3.9
  No Known Adverse Effects     7  
3.10
  Consents and Approvals     7  
3.11
  Intentionally Omitted     8  
3.12
  Litigation     8  
3.13
  Brokers     8  
3.14
  Taxes     8  
3.15
  Ownership     8  
3.16
  Accounts     8  
3.17
  Contracts     9  
3.18
  Financial Statements     9  
3.19
  Absence of Undisclosed or Contingent Liabilities     9  
3.20
  No Material Adverse Changes     9  
3.21
  Absence of Developments     9  
3.22
  Title to Properties     10  

i



--------------------------------------------------------------------------------



 



                      Page  
3.23
  Tax Matters     10  
3.24
  Employee Benefit Plans     10  
3.25
  Representations as to Knowledge     10  
3.26
  Representations Concerning Solvency     10  
 
           
ARTICLE IV
            TERMINATION OF STATER AGREEMENT; TEMPORARY USE OF PERMITS     11  
4.1
  Termination of Stater Agreement     11  
 
           
ARTICLE V
            POST-POSSESSION COVENANTS     11  
5.1
  Further Assurances     11  
5.2
  Litigation Support     11  
 
           
ARTICLE VI
            REPRESENTATIONS AND WARRANTIES OF PURCHASER     11  
6.1
  Organization and Qualification of Purchaser     11  
6.2
  Authorization     11  
6.3
  No Conflicting Agreements     12  
6.4
  Compliance with Applicable Law     12  
6.5
  Litigation     12  
6.6
  Material Misstatements or Omissions     12  
6.7
  Consents and Approvals     12  
6.8
  Brokers     12  
 
           
ARTICLE VII
            CONDITIONS TO POSSESSION AND CLOSING     13  
7.1
  Deliverables on or Prior to Possession     13  
7.2
  Conduct of Business Prior to Closing     13  
7.3
  Conditions Precedent to Closing     14  
7.4
  Reserved     14  
7.5
  Allocations     14  
7.6
  Seller’s Deliveries at Closing and Possession     15  
7.7
  Purchaser’s Deliveries at Possession     16  
7.8
  Forwarding of Receivables     16  
7.9
  Consulting Agreement     17  
7.10
  Stater Agreement     17  
 
           
ARTICLE VIII
            SURVIVAL OF REPRESENTATIONS AND WARRANTIES     17  
 
           
ARTICLE IX
            INDEMNIFICATION     17  
9.1
  Indemnification     17  
9.2
  Method of Asserting Claims     18  
9.3
  Payment of Claim     19  

ii



--------------------------------------------------------------------------------



 



                      Page  
9.4
  Other Rights and Remedies Not Affected     19  
9.5
  Tail Coverage Insurance     19  
 
           
ARTICLE X
            AMENDMENT, TERMINATION AND BREACH     19  
10.1
  Amendment and Modification     19  
10.2
  Termination and Abandonment     19  
 
           
ARTICLE XI
            MISCELLANEOUS     20  
11.1
  Notice     20  
11.2
  Entire and Sole Agreement     20  
11.3
  Successors and Assigns     20  
11.4
  Expenses     21  
11.5
  Severability     21  
11.6
  Governing Law     21  
11.7
  Counterparts     21  
11.8
  Amendments     21  
11.9
  No Third Party Beneficiary     21  
11.10
  Headings     21  
11.11
  Disputes     21  
11.12
  Delivery of Exhibits     22  

iii



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into this
11th day of July, 2005, by and between Super Rx, Inc., a California corporation
(“Purchaser”), and California Pharmacy Systems, Inc., a California corporation
(“Seller”). Purchaser and Seller are sometimes hereinafter referred to
individually as “party” and collectively as “parties.”
RECITALS
     WHEREAS, in September 2000, Seller entered into an Agreement to Operate
Pharmacies with Stater Bros Markets, the sole shareholder of Purchaser (“Stater
Agreement”); and
     WHEREAS, Seller presently operates sixteen (16) pharmacies in Stater Bros.
Markets throughout Southern California listed on the Schedule of Pharmacies
attached hereto and by this reference made a part hereof (hereinafter referred
to individually as “Pharmacy” and collectively as “Pharmacies”); and
     WHEREAS, Seller no longer wishes to be bound under the Stater Agreement;
and
     WHEREAS, Purchaser desires to purchase, and Seller desires to sell, the
assets of Seller, consisting of pharmaceutical products and records related to
the sale thereof, including controlled substances, pharmaceuticals, over the
counter items, vitamins, durable medical equipment, and other equipment
necessary to operate the Pharmacies (the “Assets”); and
     WHEREAS, the parties wish to cooperate in the transition of the Pharmacy
operations from Seller to Purchaser;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and in reliance upon the representations and warranties
contained herein, the parties hereto agree as follows:
ARTICLE I
ACQUISITION OF THE ASSETS
     Subject to the terms and conditions set forth in this Agreement:
     1.1 Delivery of Assets. The transfer of title to the Assets shall occur at
the Closing, as defined below, unless otherwise provided in this Agreement. At
or prior to the Closing, both as defined below, Seller shall endorse and deliver
such instruments, documents, certificates or instructions as may be necessary to
vest title to the Assets in Purchaser. Upon receipt of such documents,
instruments, certificates or instructions, and upon the Closing, Purchaser shall
become the beneficial and record holder of the Assets and entitled to all of the
rights, benefits and privileges with respect thereto. The Assets shall be
delivered by Seller to Purchaser free of all encumbrances, liens, security
interests or other claims. At the Closing, title to the Assets shall be
transferred to

1



--------------------------------------------------------------------------------



 



Purchaser. The actual date of Closing shall be referred to herein as the
“Closing Date”. The Assets do not include Seller’s accounts receivable for
prescriptions that have been filled and billed to insurance or paid by the
customer as of the Possession Date, as defined in Section 2.1 below.
Prescriptions that have been filled, but not billed to insurance or paid by the
customer shall be counted in inventory and paid by Purchaser in accordance with
Section 1.5 below. Prior to the Closing Date, Purchaser and Seller agree that
Purchaser shall take “possession” of the Pharmacies and all related assets as
defined herein and shall have sole and complete operational and monetary control
and responsibility for pharmacy business operations, employee functions and
assets being purchased, except those specifically delegated to Seller by way of
the consulting agreement with Purchaser in the form attached hereto as
Exhibit 7.9. The Pharmacies employees being retained by the Purchaser shall
become employees of the Purchaser on the Possession Date. The actual date of
possession shall be referred to herein as the “Possession Date”.
     1.2 Purchase Price Allocation. The Purchase Price shall be allocated among
the Assets in accordance with Exhibit 1.2 attached hereto and by this reference
made a part hereof. Each of Seller and Purchaser covenant that it will not take
a position on any income tax return or before any governmental agency or in any
judicial proceeding that is inconsistent in any way with the allocation set
forth on Exhibit 1.2.
     1.3 Purchase Price for Assets. The aggregate purchase price for the Assets
shall be $2,060,502, plus inventory at cost as described in Section 1.5 below,
which shall be delivered to Seller through Escrow on the Possession Date in the
form of bank cleared funds or a wire transfer to a financial institution
designated by the Seller (“Purchase Price”), provided that there are no liens or
creditor obligations to be satisfied through Escrow, as defined in Section 3.5
below. If such liens or obligations exist, the provisions of Section 3.5 below
shall govern. It is understood and acknowledged by Seller that Purchaser is
purchasing all of Seller’s equipment necessary to operate the Pharmacies and
such equipment is included in the Purchase Price. As an additional part of the
Purchase Price, concurrently with the Closing, Purchaser shall cause Stater
Bros. Markets to forgive debt owed by Seller to Stater Bros. Markets in the
amount of $564,488.
     1.4 No Assumption of Liabilities. The Purchaser does not and shall not
assume, pay, perform or discharge any liability of Seller. Specifically, and
without any limitation whatsoever, Seller shall remain liable for all payables
and obligations arising prior to the Possession Date, all claims resulting from
improperly filled prescriptions, improper delivery of controlled substances or
other pharmacist error occurring prior to the Possession Date and failure to
maintain records as required by law applicable to the time period prior to the
Possession Date. Seller will pay off all equipment leases and loan obligations,
including all amounts due for controlled substances and pharmaceuticals
purchased on terms, relating to the Pharmacies prior to the Closing Date and
tender the Assets to the Purchaser free and clear of liens and encumbrances and
will provide Purchaser with recorded UCC-3 Termination Statements to evidence
such payoffs prior to the Possession Date, including without limitation, the
payoff of all amounts owed to Amerisource/Bergen Drug Corporation.
     1.5 Inventory. In accordance with this Section 1.5, a qualified inventory
service, mutually acceptable to Purchaser and Seller, shall take an inventory of
the Assets, including controlled substances and pharmaceuticals at each of the
Pharmacies, including whether or not

2



--------------------------------------------------------------------------------



 



Assets are “saleable merchandise.” “Saleable merchandise” shall mean controlled
substances, other pharmaceuticals, vitamins and over-the-counter items having a
shelf life exceeding thirty (30) days.
          (a) The inventory service shall take inventory in accordance with
customary pharmacy inventory procedures in California, including without
limitation the following: (i) controlled substances shall be counted in actual
numbers and all other pharmaceuticals shall be counted in estimated tenths of
bottles; (ii) all pharmaceuticals and controlled substances that expire in
thirty (30) days or less shall be identified; (iii) outdated pharmaceuticals and
controlled substances shall be identified; and (iv) pharmaceuticals and
controlled substances that may be subject to a one time “sweep” shall be
identified and Seller shall be responsible for requesting that Seller’s
wholesaler(s) accept returns of items not wanted by Purchaser, or shall ensure
that Purchaser is entitled to return such items, with full credit.
          (b) Inventory shall be taken on the Possession Date, which cost of
taking such inventory shall be shared equally by the parties. The Closing shall
occur upon Purchaser obtaining all necessary permits, registrations, provider
numbers and any other documents required by law or regulation to operate the
Pharmacies without Seller’s permits, registrations, and provider numbers
(“Closing Date”). The inventory service shall provide both Purchaser and Seller
copies of each inventory for approval, which approval shall not be unreasonably
withheld. In addition to the purchase price set forth in Section 1.3 above,
Purchaser shall also pay Seller for the saleable merchandise, valued at Seller’s
cost, on the Possession Date.
          (c) The inventory service shall take an inventory of all other Assets,
including equipment utilized in the operation of the Pharmacies. Each Pharmacy
shall have sufficient equipment to operate a pharmacy as required under
California law. The equipment shall be included in the Purchase Price.
          (d) On the date the saleable merchandise is transferred to Purchaser,
Seller shall also transfer to Purchaser all records associated with the saleable
merchandise, as required by California law. Upon the Closing, Seller shall
remain responsible for the accuracy of all such records and Purchaser shall be
responsible for the retention of such records as required by law.
          (e) On or prior to the Possession Date, Seller shall pay all payables
outstanding for Inventory to be sold to Purchaser. Seller shall provide
Purchaser with evidence reasonably required by Purchaser to prove that the
outstanding Inventory payables have been paid prior to the disbursement of the
Purchase Price.
          (f) On both the Possession Date and the Closing Date, representatives
of the Purchaser and Seller agree to take an inventory of all controlled
substances (C-II–C-V). Representatives of the parties will sign off on the
inventory as accurate and each shall retain a copy for their records. Controlled
substances shall be transferred to the Purchaser on the Closing Date. The
inventory of controlled substances taken on the Closing Date should indicate the
drug name, dosage form, strength, quantity, date of transfer and the name,
address and DEA numbers of both Purchaser and Seller. Purchaser shall issue to
Seller DEA 222 forms for all C-II controlled substances being transferred.

3



--------------------------------------------------------------------------------



 



ARTICLE II
CLOSING AND POSSESSION
     2.1 Closing and Possession. The Possession Date shall be on or before
August 15, 2005. The Closing shall occur on or before October 1, 2005, provided
that Purchaser shall have obtained all necessary permits, registrations,
provider numbers and any other documents required by law or regulation to
operate the Pharmacies as presently operated. The parties agree to cooperate to
ensure that Purchaser obtains such permits, registrations and provider numbers
and shall extend the Closing until such time.
     2.2 Delivery of Purchase Price. Upon the opening of the Escrow, Purchaser
shall deposit One Hundred Thousand Dollars ($100,000.00) into the Escrow. The
balance of the Purchase Price shall be delivered by Purchaser to Escrow on the
Possession Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Purchaser that the statements contained
in this Article III are true, correct and complete as of the date of this
Agreement and will, except as otherwise expressly provided in this Agreement be
true, correct and complete on the Possession Date as follows:
     3.1 Organization and Qualification of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. Seller has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Seller is not in default under or in violation of any provision of its Articles
of Incorporation or Bylaws.
     3.2 Authorized Capitalization. The authorized capital stock of the Seller
consists of 10,000 shares of common stock, of which all shares issued and
outstanding as of the date of this Agreement are owned by the Shareholders. All
shares issued and outstanding as of the date of this Agreement have been duly
authorized and validly issued and are fully paid and nonassessable. Seller has
no authorized or outstanding stock or securities convertible into or
exchangeable for, or any authorized or outstanding option, warrant or other
right to subscribe for or to purchase, or convert any obligation into, any
unissued shares. There are no authorized or outstanding stock appreciation,
phantom stock, profit participation or similar rights with respect to Seller.
There are no voting trusts, voting agreements, proxies or other agreements or
understandings with respect to the voting of the capital stock of the Seller.
     3.3 Authorization. This Agreement has been duly and validly executed and
delivered by Seller and Shareholders and the agreements, representations and
warranties contained herein constitute valid and binding obligations,
representations and warranties of Seller enforceable in accordance with their
terms. Attached hereto as Exhibit 3.3(a) is a Certificate which shall evidence
the approval and authorization of the Shareholders of Seller and which shall be
attested to by the President of Seller. This Agreement and the consummation of
the transactions contemplated hereby and thereby have been duly and unanimously
approved by the board of directors of Seller. Attached hereto as Exhibit 3.3(b)
is a certified copy of the Directors’ Consent or a resolution passed pursuant

4



--------------------------------------------------------------------------------



 



to a duly and validly called meeting of the Board of Directors. This Agreement
constitutes, and all other agreements contemplated hereby to be executed and
delivered by Seller will when executed and delivered constitute, the legal,
valid and binding obligations of, and be enforceable in accordance with their
respective terms against, the Seller.
     3.4 Accrued Employee Benefits. Seller has paid and or will pay all accrued
employee benefits, salaries, bonuses, vacation and sick as of the Possession
Date. Purchaser shall not be responsible for any accrued employee benefits
accrued up to the Possession Date.
     3.5 Bulk Sales Transfer; Pharmacy Permits Transfer; Escrow. Unless the
parties agree on utilizing an exemption to applicable laws, Seller shall comply
with the provisions of the California Commercial Code Bulk Transfer Laws
relating to the transfer of the Pharmacy equipment and inventory. Unless
otherwise agreed, the parties shall open escrow (“Escrow”) with First American
Title Insurance Company, Los Angeles, attention Lily Bachor (“Escrow Holder”),
who shall be engaged to facilitate the transfer of the Assets. The parties shall
share equally in the costs of such Escrow. The parties shall comply with all
reasonable instructions required by the Escrow Holder to consummate the
transfer, including without limitation the following:
          (a) Within three (3) days after the opening of Escrow, Seller shall
deliver to Purchaser a list, in writing, of all business names used by Seller
within three (3) years of the date prior to the opening of Escrow along with all
currently active business names;
          (b) After the Opening of Escrow, Escrow Holder shall give notice of
the sale by:
               (i) Recording notice in the office of the county recorder of each
county wherein Seller does business, including the county of Seller’s principal
place of business;
               (ii) Publishing notice in a newspaper of general circulation in
each county wherein Seller does business, including the county of Seller’s
principal place of business; and
               (iii) Delivering or sending a copy of the notice by registered or
certified mail to the county tax collector in the county of Seller’s principal
place of business.
          (c) Escrow Holder shall certify the date on which each notice was
given.
          (d) Escrow shall not close for twelve (12) business days after the
date of the giving of the last notice provided for in subsection 3.5(c) or as
otherwise provided for by law.
          (e) The Escrow Holder shall, within forty-five (45) days after the
Purchaser takes legal title to any of the Assets, either pay, to the extent of
the cash consideration paid for the Assets, the claims filed by Seller’s
creditors and not disputed by Seller, or, in the event the cash consideration is
insufficient to pay all claims filed by Seller’s creditors, pay the proration
portion thereof determined in accordance with this subsection, or institute an
action in interpleader pursuant to subdivision (b) of Section 386 of the Code of
Civil Procedure and deposit the consideration with the clerk of the court
pursuant to subdivision (c) of that section. The distributions shall be as
follows:

5



--------------------------------------------------------------------------------



 



               (i) If the Purchase Price, as adjusted, is equal to or more than
the total amount of all undisputed claims, all claims which are due and payable
on or before the Possession Date and which are received in writing on or prior
to the date specified as the last date to submit claims.
               (ii) If Seller disputes whether a claim is due and payable on the
date of the bulk sale, or the amount of any claim, the Escrow Holder shall
withhold an amount equal to one hundred twenty-five percent (125%) of the first
Seven Thousand Five Hundred Dollars ($7,500.00) of the claim, and an amount
equal to that portion of the claim in excess of Seven Thousand Five Hundred
Dollars ($7,500.00) or, if the sum of all claims exceeds the Purchase Price, a
pro rata amount of the total Purchase Price in accordance with this subsection,
and shall send a written notice to the claimant on or before two (2) business
days after the distribution that the amount will be paid to the Seller, unless
that sum is attached within twenty-five (25) days of the mailing of the notice.
In the event the disputed sum is not attached within twenty-five (25) days, it
shall be paid over to the Seller, or, in the event the total claims exceed the
Purchase Price, distributed in accordance with this subsection.
               (iii) In the event that the total Purchase Price is insufficient
to pay in full all of the claims timely filed with the Escrow Holder, the Escrow
Holder shall do each of the following:
                    (A) Delay the distribution of the consideration and the
passing of legal title to the Assets for a period of not less than twenty-five
(25) days nor more than thirty (30) days from the date the required notice is
mailed;
                    (B) Within five (5) business days after the time the bulk
sale would otherwise have been consummated, send a written notice to each
claimant who has filed a claim stating the total consideration deposited or
agreed to be deposited in the Escrow, the name of each claimant who filed a
claim against the Escrow and the amount of each claim, the amount proposed to be
paid to each claimant, the new date scheduled for the passing of legal title and
the date on or before which distribution will be made to claimants which shall
not be more than five (5) days after the new date specified for the passing of
legal title.
               (iv) Distribute the consideration in the following order of
priorities:
                    (A) All obligations owing to the United States, to the
extent given priority by federal law.
                    (B) Secured claims, including statutory and judicial liens,
to the extent of the consideration fairly attributable to the value of the
properties securing the claims and in accordance with the priorities provided by
law. A secured creditor shall participate in the distribution pursuant to this
subdivision only if a release of lien is deposited by the secured creditor
conditioned only upon receiving an amount equal to the distribution.
                    (C) Escrow and professional charges and brokers’ fees
attributable directly to the sale.

6



--------------------------------------------------------------------------------



 



                    (D) Wage claims given priority by Section 1205 of the Code
of Civil Procedure.
                    (E) All other tax claims.
                    (F) All other unsecured claims pro rata, including any
deficiency claims of partially secured creditors.
                    (G) All remaining funds shall be distributed to Seller.
     3.6 No Conflicting Agreements. The execution and delivery of this Agreement
by Seller does not, and the consummation by Seller of the transactions
contemplated hereby will not, (a) violate any existing term or provision of any
law, regulation, order, writ, judgment, injunction or decree applicable to
Seller or the Assets, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of the Articles of Incorporation or Bylaws of
Seller or of any agreement or instrument to which Seller is a party, or
(c) result in the creation or imposition of any lien, charge, security interest,
encumbrance, restriction or claim upon the Assets.
     3.7 Compliance with Applicable Law. Except as set forth in Exhibit 3.7,
Seller has not received any notice or information of any violation, probable
violation or default by Seller under any applicable law, regulation or order of
any governmental department, commission, board or agency or instrumentality,
domestic or foreign, having jurisdiction over Seller’s operations which could
materially adversely affect the business, operations, financial condition,
properties or assets of Seller, or the ability to consummate the transaction
contemplated hereby. To the best of Seller’s and the Shareholder’s knowledge
after diligent inquiry, Seller has operated its business, and will continue to
operate its business, in compliance with the California Department of
Pharmacies, Drug Enforcement Agency, California state law and all other
applicable laws, ordinances, statutes and regulations. Additionally, Seller has
given notice of the sale of Assets to all government entities that require such
notice.
     3.8 Material Misstatements or Omissions. Neither this Agreement nor any
other document, certificate or statement furnished to Purchaser by or on behalf
of Seller in connection with this Agreement contains any untrue statement of a
material fact, or omits any material fact necessary to make the statements
contained herein or therein not misleading in light of the context in which they
were made.
     3.9 No Known Adverse Effects. There is no fact known to Seller, its
officers, directors or employees which materially adversely affects or will
materially adversely affect the Assets which has not been set forth in writing
in this Agreement or disclosed in the other documents, certificates or written
statements furnished to Purchaser by or on behalf of Seller in connection
herewith.
     3.10 Consents and Approvals. The execution and delivery by Seller of this
Agreement, and the performance by Seller of its obligations hereunder, does not
require Seller to obtain any consent, approval, agreement, or action of, or make
any filing with or give any notice to, any corporation, person, entity, or firm
or any public, governmental or judicial authority except (i) such as have been
duly obtained or made, as the case may be, and or will be duly obtained and made
and

7



--------------------------------------------------------------------------------



 



in full force and effect as of the Possession Date, (ii) those as to which the
failure to obtain would have no material adverse effect on the Assets or the
transactions contemplated hereby, and (iii) approval of the Seller’s
Shareholder, which shall be obtained prior to the execution hereof.
     3.11 Intentionally omitted.
     3.12 Litigation. Except as described in Exhibit 3.12, there are no actions,
proceedings or investigations pending or threatened against Seller or the Assets
before any court or administrative agency which could result in any material
adverse change in the operations or financial condition of Seller other than as
identified in Exhibit 3.12.
     3.13 Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by Seller directly with
representatives of Purchaser, without the intervention of any person in such
manner as to give rise to any valid claim by any person against Purchaser for a
finder’s fee, brokerage commission, or similar payment. All rights of indemnity
under Article X hereof shall apply to any claim relating to a Loss (as defined
below) arising out of this Agreement for any fee, commission or similar payment.
     3.14 Taxes. Purchaser shall pay all taxes arising out of the transfer of
the Assets and Seller shall be responsible for all personal property taxes for
the business of Seller through the Possession Date. Purchaser shall not be
responsible for any business, occupation, withholding or similar tax, or any
taxes of any kind related to the Assets or the business of Seller for any period
prior to the Possession Date.
     3.15 Ownership. Seller is the owner, beneficially and of record, of all of
the Assets as identified on Exhibit 1.1 hereto, free and clear of all liens,
encumbrances, security agreements, equities, options, claims, charges and
restrictions.
     3.16 Accounts. The list of customers and vendors attached hereto as
Exhibit 3.16 represents the customers and vendors with which Seller does
business or for which Seller provides prescription medicines. The customers with
which Seller maintains a contract or agreement are identified on Exhibit 3.16(b)
hereto. All such contracts or agreements are valid and enforceable contracts or
agreements and are not currently, and will not be on the Possession Date, in
default, invalid or unenforceable in any manner, nor is termination threatened
or imminent to the actual knowledge of Seller. Seller has performed all of its
material obligations and material responsibilities as described under each such
contract or agreement, none of such contracts or agreements are subject to any
counterclaim or set-off and such contracts are in full force and effect and will
continue in full force and effect following the Possession Date (assuming
continuing performance by Purchaser following the Possession Date, which is not
warranted or represented by Seller). Seller has no reason to believe that
amounts payable under such contracts or agreements, assuming due performance by
Purchaser in the future (which is not warranted or represented by Seller), will
not be paid in accordance with the terms of such contracts or agreements. Seller
has not received any notices of default, claims, or any other type of notice
with respect to each such contract or agreement or, if such notice has been
received, a copy of any such notice has been provided in writing to Purchaser.

8



--------------------------------------------------------------------------------



 



     3.17 Contracts. Except as set forth in Exhibit 3.17, Seller is not a party
to, nor is the property of Seller bound by, any contract, distributorship
agreement, license agreement, agency agreement or output or requirements
agreement, or any other agreement, indenture, mortgage, deed of trust, lease,
security agreement, loan agreement or instrument which Purchaser would succeed
to by its purchase of the Assets, nor will the purchase of the Assets by
Purchaser create any default by Seller as to any of such agreements which will
materially adversely affect the Purchaser’s use of the Assets.
     3.18 Financial Statements. Seller has delivered to Purchaser copies of
Seller’s balance sheet as of December 31, 2004 and the statements of income and
retained earnings for the two years then ended and for the interim period
commencing January 1, 2005 and ending within thirty 30 days prior to the date
hereof (collectively, the “Financial Statements”). The Financial Statements are
based upon the information contained in the books and records of Seller and
fairly and accurately present the financial condition of Seller as of the dates
thereof and results of operations for the periods referred to therein. The
monthly financial statements generated by Seller from and after the interim
period delivered to Purchaser will be prepared on a basis consistent with the
methods and procedures used to prepare the Financial Statements.
     3.19 Absence of Undisclosed or Contingent Liabilities. Seller has no
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise,
whether due or to become due, whether known or unknown, and regardless of when
asserted) except as otherwise set forth in the Financial Statements.
     3.20 No Material Adverse Changes. Since the date of the most recent
Financial Statements, there has been no change materially adverse to Seller in
its revenues, Assets, financial condition, gross profit, operating results,
customer, employee or supplier relations, business condition or prospects.
     3.21 Absence of Developments. Since July 1, 2004, Seller has:
     (a) Conducted its business and operations only in the regular and ordinary
course; maintained reasonable business insurance; committed no waste of the
Assets; has not disposed or otherwise changed the nature of any Asset such that
cash or accounts receivable are increased (other than in the ordinary course of
business), nor created or suffered to exist any material lien, charge or
encumbrance on any Asset or incurred any indebtedness for borrowed money (other
than in the ordinary course) which is secured by one or more of the Assets; and
has used its best efforts to maintain and preserve its business organization
intact and maintain its relationships with suppliers, employees, customers and
others;
     (b) Refrained from making capital expenditures or commitments for additions
to the property, plant or equipment or entered into transactions which could
materially alter or affect operations, except as otherwise have been approved in
writing by Purchaser;
     (c) Maintained title to, and refrained from making or permitting, any
transfer, sale, pledge, encumbrance on, lien or other disposition of the Assets
of Seller except in the ordinary course of business.

9



--------------------------------------------------------------------------------



 



     3.22 Title to Properties. Seller does not own any real property on which
the Assets are operated. Seller operates in Stater Bros. Markets pursuant to the
Stater Agreement. The fixed assets necessary for the conduct of Seller’s
business are in good condition and repair, ordinary wear and tear excepted, and
are usable in the ordinary course of business. There are no defects in such
fixed assets or other conditions relating thereto which, in the aggregate,
materially adversely affect the operation or value of such fixed assets. Seller
owns, or leases under valid leases, all equipment and other tangible assets
necessary for the conduct of its business.
     3.23 Tax Matters. Seller has filed all state and federal tax returns that
is was required to file and to the best of Seller’s knowledge, there are no
present or future claims or encumbrances that may have a material adverse impact
on the Assets.
     3.24 Employee Benefit Plans. The Purchaser is not assuming any obligations
whatsoever with respect to the Seller’s employee benefit plans or to the
Seller’s employees individually.
     3.25 Representations as to Knowledge. The representations and warranties
contained in Article III hereof shall in each and every event whereby an
exercise of discretion or a statement to the “best knowledge”, “best of
knowledge” or “knowledge” is required on behalf of any party to this Agreement
be deemed to require that such exercise of discretion or statement be in good
faith, with due diligence and after a reasonable investigation, to the best
efforts of each such party and be exercised always in a reasonable manner and
within reasonable times.
     3.26 Representations Concerning Solvency. The Seller has not incurred, and
does not intend to incur, and has no reasonable basis to believe that it will
incur, any debts beyond its ability to pay such debts as they become due. Seller
has, and will continue to have, assets greater than Seller’s debts, based upon a
fair valuation and has paid, and will pay, its debts as they become due.
Purchaser may rely on such representations in asserting that Purchaser has no
reasonable cause to believe that Seller is or will become insolvent as a result
of the transactions contemplated hereby. Seller has undertaken the transactions
described herein in good faith, considering its obligations to any person or
entity to whom Seller owes a right to payment, whether or not the right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured and has
undertaken the transaction described herein without any intent to hinder, delay
or defraud its creditors. Seller will not, and has not, concealed this
transaction or the proceeds of such transaction from any of its creditors.
Seller has not removed or concealed any assets from its creditors and will not
incur debt in connection with the assets or business that is significantly
greater than the normal and customary debts of Seller in the ordinary course.
Seller does not contemplate and has no reason to contemplate it will seek
protection under the bankruptcy laws and believes in good faith that it will
receive consideration reasonably equivalent to the value of the Assets being
purchased by the Purchaser.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
TERMINATION OF STATER AGREEMENT; TEMPORARY USE OF PERMITS
     4.1 Termination of Stater Agreement. Except as otherwise set forth in this
Agreement, concurrently with the Possession Date, the Stater Agreement shall
terminate, provided, however, any terms and conditions of the Stater Agreement,
which by its terms, survive the termination of the Stater Agreement, shall
remain in full force and effect.
ARTICLE V
POST- POSSESSION COVENANTS
     The parties agree as follows with respect to the period following the
Possession Date.
     5.1 Further Assurances. In case at any time after the Possession Date any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
party reasonably may request, all at the sole cost and expense of the requesting
party (unless the requesting party is entitled to indemnification therefor under
Article IX).
     5.2 Litigation Support. In the event and for so long as any party actively
is contesting or defending against any action, suit, proceedings, hearing,
investigation, charge, complaint, claim or demand in connection with (a) any
transaction contemplated by this Agreement, or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction on or prior to the Possession
Date involving the Seller, each of the other parties will cooperate with each
other and counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification therefor under Article IX).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller that the statements contained
in this Article VI are true, correct and complete as of the date of this
Agreement and will, except as otherwise expressly provided in this Agreement be
true, correct and complete on the Possession Date as follows:
     6.1 Organization and Qualification of Purchaser. Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California.
     6.2 Authorization. This Agreement has been duly and validly executed by
Purchaser and the agreements, representations, and warranties contained herein
constitute valid and binding obligations, representations, and warranties of
Purchaser enforceable in accordance with their terms.

11



--------------------------------------------------------------------------------



 



     6.3 No Conflicting Agreements. The execution and delivery of this Agreement
by Purchaser does not, and the consummation by Purchaser of the transactions
contemplated hereby will not, (a) violate any existing term or provision of any
law, regulation, order, writ, judgment, injunction or decree applicable to
Purchaser, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of the Articles of Incorporation or Bylaws of Purchaser
or of any agreement or instrument to which Purchaser is a party, or (c) result
in the creation or imposition of any lien, charge, security interest,
encumbrance, restriction or claim upon Purchaser or any of its assets.
     6.4 Compliance with Applicable Law. Purchaser has not received any notice
or information of any violation, probable violation or default by Purchaser
under any applicable law, regulation or order of any governmental department,
commission, board or agency or instrumentality, domestic or foreign, having
jurisdiction over Purchaser’s operations which could materially adversely affect
the business, operations, financial condition, properties or assets of Purchaser
or the ability to consummate the transaction contemplated hereby.
     6.5 Litigation. There are no material actions, proceedings or
investigations pending, or to the knowledge of Purchaser, threatened against
Purchaser or its officers or directors, before any court or administrative
agency or administrative officer.
     6.6 Material Misstatements or Omissions. Neither this Agreement nor any
other document, certificate or statement furnished to Seller by or on behalf of
Purchaser in connection with this Agreement contains any untrue statement of a
material fact, or omits any material fact necessary to make the statements
contained herein and therein not misleading in light of the context in which
they were made.
     6.7 Consents and Approvals. The execution and delivery by Purchaser of this
Agreement, and the performance by Purchaser of Purchaser’s obligations
hereunder, do not require Purchaser to obtain any consent, approval or action
of, or make any filing with or give any notice to, any corporation, person or
firm or any public, governmental or judicial authority except (i) such as have
been duly obtained or made, as the case may be, and are in full force and effect
on the date hereof and will continue to be in full force and effect on the
Possession Date, and (ii) those which the failure to obtain would have no
material adverse effect on the transactions contemplated hereby.
     6.8 Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by representatives of
Purchaser directly with Seller, without the intervention of any person on behalf
of Purchaser in such manner as to give rise to any valid claim by any person
against Seller for a finder’s fee, brokerage commission or similar payment. All
rights of indemnity under Article X hereof shall apply to any claim relating to
a Loss (hereinafter defined) arising out of this Agreement for any fee,
commission or similar payment.

12



--------------------------------------------------------------------------------



 



ARTICLE VII
CONDITIONS TO POSSESSION AND CLOSING
     7.1 Deliverables on or Prior to Possession. On or before the Possession
Date, Seller shall provide Purchaser with the following:
          (a) a Sellers Certification as required by the California Board of
Pharmacy attached hereto as Exhibit 7.1(a) and by this reference made a part
hereof;
          (b) a copy of Seller Quality Assurance Policy, as required by the
California Board of Pharmacy, along with all other written policies currently
utilized in the operation of the Pharmacies;
          (c) Copies of all state permits and DEA registrations for each
Pharmacy;
          (d) Seller shall ensure that the Pharmacies are in compliance with all
applicable laws, rules and regulations governing the operation of pharmacies in
the State of California on the Possession Date. Seller agrees to complete, and
each Pharmacy must satisfactorily pass, a Community Pharmacy and Practice
Self-Assessment in the form attached hereto and provided by the California Board
of Pharmacy. If within twelve (12) months of the Possession Date, Purchaser
discovers that any of the Pharmacies were not in compliance with applicable
laws, rules and regulations set forth in Section 3.7 as of the Possession Date,
Seller shall pay all fees, costs and expenses necessary to bring the Pharmacies
into compliance, including any fines or penalties;
          (e) a list of all third party insurance providers for which Seller is
authorized to fill prescriptions;
          (f) all current phone numbers utilized by Seller at the Pharmacies
shall be transferred to Purchaser;
          (g) a list of all wholesalers and vendors which Seller utilizes to
obtain products and supplies for the Pharmacies;
          (h) Seller shall assist Purchaser in setting up accounts with
wholesalers and vendors to the extent requested by Purchaser; and
          (i) Seller shall deliver to Purchaser the executed Non-Compete and
Confidentiality Agreement in substantially the forms attached hereto as
Exhibit 7.1(i) and by this reference made a part hereof.
     7.2 Conduct of Business Prior to Closing. Seller and Purchaser shall
cooperate from the date of execution of this Agreement to Closing to provide for
the efficient transfer of the Assets from Seller to Purchaser including without
limitation the following:
          (a) Seller shall cooperate with Purchaser to facilitate the transfer
of each Pharmacy’s existing NCPDP provider number. Seller shall execute and
notarize a letter in the form

13



--------------------------------------------------------------------------------



 




attached hereto as Exhibit 7.2(a) and by this reference made a part hereof
evidencing Seller’s agreement to cooperate;
          (b) Seller shall retain all responsibility for record keeping and
security of controlled substances as required by the DEA until such time as
Purchaser has become duly registered with DEA to handle controlled substances;
          (c) Seller shall assist Purchaser with the negotiation of new
contracts with Screen America Wellness and Computerized Screening, Inc., but
only if requested by Purchaser.
          (d) Seller shall assist and cooperate with Purchaser in the billing of
Medi-Cal, for prescriptions dispensed by the Pharmacies, under the Medi-Cal
Provider Number received by Purchaser for its pharmacy located in Store number
6175 once Purchaser has obtained Medi-Cal “Provisional Provider Status”, as
defined in CA Senate Bill 857.
          (e) Seller authorizes Purchaser and its designated agents to utilize
Seller’s current permits, licenses and other such authorizations and permissions
used by Seller in the operation of the pharmacies so Purchaser is able to
continue the current on-going, customary and normal operation of the pharmacy
businesses until Closing. Concurrently with the execution of this Agreement, the
parties shall execute a Power of Attorney for each Pharmacy in substantially the
form attached hereto as Exhibit 7.2(e) and incorporated herein by this
reference. The Power of Attorney shall give Purchaser the ability to obtain and
execute Official Order Forms with the Drug Enforcement Administration.
     7.3 Conditions Precedent to Closing. The Closing is conditioned upon the
following:
          (a) Purchaser shall have been issued permits to operate each of the
Pharmacies;
          (b) Purchaser shall been issued DEA registration certificates for each
Pharmacy;
          (c) Purchaser shall have received necessary provider numbers to bill
third party insurance providers and Medi-Cal licenses;
          (d) Seller shall forward all of Seller’s discontinued Drug Enforcement
Agency (“DEA”) certificates (marked “DISCONTINUED”) and corresponding unused
forms (marked “VOID”) to the regional DEA office upon consummation of the
transfer of the saleable merchandise, as required by the DEA. Seller shall not
discontinue Seller’s DEA registration until notified by Purchaser, in writing,
that Purchaser shall no longer use Seller’s DEA registration numbers.
     7.4 Reserved.
     7.5 Allocations. On the Possession Date or as soon thereafter as is
reasonably practicable (i) the Seller will pay its employees for all vacation
pay accrued for employees as of the Possession Date; and (ii) the parties shall
allocate or prorate all the portion attributable to Seller of the utilities paid
by Seller through the Possession Date and Purchaser shall reimburse Seller for
any security deposits or costs paid in advance by Seller. For purposes of income
and expense all income and

14



--------------------------------------------------------------------------------



 



expenses incurred on or before the Possession Date shall be billed and collected
by, and paid for, by Seller.
     7.6 Seller’s Deliveries at Closing and Possession. At the Closing or
Possession Date, Seller and Shareholder will deliver the following documents to
the Purchaser all of which shall be reasonably satisfactory in form and
substance to the Purchaser and its counsel:
     AT CLOSING:
     (a) Bill of Sale and Assignment. Bill of Sale and Assignment for the Assets
in the form described in Exhibit 7.6 hereto, together with such deeds,
instruments, conveyances, certificates of title, assignments, assurances and
other documents as may be required to sell, convey and transfer title to the
Assets from Seller to the Purchaser free and clear of any and all liens, claims,
charges, taxes, encumbrances, pledges, security interests, options or other
restrictions of any kind.
     (b) Assignment of Intellectual Property. Assignment of intellectual
property described in Exhibit 3.18 together with assurances and other documents
as may be required to transfer all of Seller’s right, title and interest in the
intellectual property. This Assignment shall be deemed included within the Bill
of Sale and Assignment described in (a) above and shall not be a separate
document.
     (c) Assignment of Contracts, Leases and Other Agreements. Assignment of
contracts, leases and other agreements, described in Exhibit 3.17, to the extent
requested by Purchaser, together with assurances and other documents as may be
required to transfer all of Seller’s right, title and interest in the contracts,
leases and other agreements. This Assignment shall be deemed included within the
Bill of Sale and Assignment described in (a) above and shall not be a separate
document.
     (d) Consents and Approvals. All consents, approvals and authorizations, all
notices and all registrations and filings required to be obtained, given or made
under any law, statute, rule, regulation, judgment, order, injunction, contract,
agreement or other instrument to which Seller is subject, bound or a party, or
by which Seller or any of its properties is bound or subject, in each case which
is required to permit the consummation of the transactions contemplated by the
Agreement without contravention, violation or breach by the Seller of any of the
terms thereof.
     AT POSSESSION:
     (e) Certificates. Certificate of good standing for Seller and Purchaser
from the Secretary of State of the state of incorporation of Seller and
Purchaser, respectively, dated as of a date reasonably prior to the Possession
Date.
     (f) Resolutions. Certified copy of resolutions of the Board of Directors
and the Shareholder of Seller authorizing, inter alia, the execution and
delivery of this Agreement, the sale of the Assets and the other transactions
contemplated under this Agreement.

15



--------------------------------------------------------------------------------



 



     (g) Non-Compete and Confidentiality Agreement. The non-compete agreement of
the Seller and the principal of Seller in the form set forth in Exhibit 7.1(i)
hereto.
     (h) Delivery of Business Records. Such other business records related to
the Assets as may be reasonably requested by the Purchaser.
     (i) Other documents. Such other documents, instruments, certificates and
agreements as Purchaser and its counsel may reasonably request.
     7.7 Purchaser’s Deliveries at Possession. On the Possession Date, Purchaser
shall deliver the following documents to Seller all of which shall be in a form
reasonably acceptable to Seller and their counsel:
     (a) Purchase Price. The purchase price for the Assets referred to in
Section 1.3, to the extent not already paid in accordance with this Agreement.
     (b) Consents and Approval. All consents, approvals and authorizations, all
notices and all registrations and filings required to be obtained, given or made
under any law, statute, rule, regulation, judgment, order, injunction, contract,
agreement or other instrument to which the Purchaser is a party, or by which it
or any of its properties is bound or subject, in each case which is required to
permit the consummation of the transactions contemplated by this Agreement
without contravention, violation or breach by the Purchaser of any of the terms
thereof.
     (c) Resolutions. Certified copy of resolutions of the Board of Directors of
the Purchaser authorizing, inter alia, the execution and delivery of this
Agreement, the purchase of the Assets, and the other transactions contemplated
hereby.
     (d) Non-Compete and Confidentiality Agreements. The non-compete agreements
of the Seller and the Shareholders in the form set forth in Exhibit 7.1(i)
hereto.
     (e) Other Documents. Such other documents, instruments, certificates and
agreements including without limitation, if assumed, the assumption of the
lease, as Seller and its counsel may reasonably request.
     7.8 Forwarding of Receivables. Following the Possession Date and for a
period of thirty (30) days thereafter, Seller shall have access to the mail
delivered to the Pharmacies. To the extent any payments received at the
Pharmacies relates to Purchaser’s business after the Possession Date, such
payments shall be immediately turned over to Seller. If payments relating to the
operations of both Seller and Purchaser are received, Seller shall process the
payment and shall take prompt action (defined to mean not less than every seven
(7) calendar days) to deliver payment to Purchaser that portion of the payment
relating to Purchaser’s business. In the event the Purchaser receives payment of
receivables which were billed by Seller, and are the property of Seller, the
Purchaser shall take prompt action (defined to mean not less than every seven
(7) calendar days), to forward to Seller such checks or other remittances as
Purchaser shall have received and which are the property of Seller. Likewise, in
the event payments are received by Seller which are the property of Purchaser
and which relate to receivables created after the purchase of the Assets, the
Seller shall

16



--------------------------------------------------------------------------------



 



promptly forward (not later than seven (7) calendar days after receipt thereof)
such checks or other remittances to the Purchaser representing payments on
receivables which are the property of Purchaser.
     7.9 Consulting Agreement. Concurrently with the Possession Date, Seller
shall enter into a consulting agreement with Purchaser in the form attached
hereto as Exhibit 7.9 and by this reference made a part hereof.
     7.10 Stater Agreement. On or prior to the Possession Date, Seller shall
execute and Purchaser shall cause Stater Bros. Markets to execute the
Termination Agreement attached hereto as Exhibit 7.10 and by this reference made
a part hereof.
ARTICLE VIII
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
     Except as otherwise stated below, the representations, warranties,
covenants and agreements made by the respective parties in this Agreement or in
a certificate executed and delivered in connection with the transactions
contemplated hereby shall survive the Closing for a period of one (1) year. All
covenants, agreements, representations and warranties made herein or pursuant
hereto shall be deemed to be material and to have been relied upon by the
parties hereto, notwithstanding any investigation heretofore or hereinafter made
by or on behalf of the parties prior to the Possession Date, provided, however,
that no legal remedy, at law or in equity, shall be available with respect to
any loss, liability, or breach of agreement or warranty or misrepresentation if
the party alleging such loss, liability, breach, or misrepresentation had actual
knowledge of the existence, nature and extent thereof on the Possession Date
and, despite such knowledge, proceeded with the Possession Date without
objection.
ARTICLE IX
INDEMNIFICATION
     9.1 Indemnification. Subject to the provisions of Article VIII and this
Article IX, Seller agrees to indemnify in respect of, and hold Purchaser
harmless against, any and all damages, claims, deficiencies, losses, and
expenses, including reasonable attorneys’ fees, (collectively “Damages”)
resulting from (i) any misrepresentation, breach of warranty, or nonfulfillment
or failure to perform any covenant or agreement on the part of Seller made as a
part of or contained in this Agreement or in any certificate executed and
delivered pursuant to this Agreement or in connection with the transactions
contemplated hereby, except for Damages resulting from any such
misrepresentations, breach of warranty or nonfulfillment or failure to perform
any such covenant or agreement known to Purchaser and waived in writing by
Purchaser as of the Possession Date and (ii) claims of third parties from
Seller’s operation of its business through the date of Possession Date. Subject
to the provisions of Article VIII and this Article IX, Purchaser agrees to
indemnify in respect of, and hold Seller harmless against, any and all Damages
resulting from (i) any misrepresentation, breach of warranty, or nonfulfillment
or failure

17



--------------------------------------------------------------------------------



 



to perform any covenant or agreement on the part of Purchaser made as a part of
or contained in this Agreement or in any certificate executed and delivered
pursuant to this Agreement or in connection with the transactions contemplated
hereby except for Damages resulting from any such misrepresentations, breach of
warranty or nonfulfillment or failure to perform any such covenant or agreement
known to Seller and waived in writing by Seller as of the Possession Date and
(ii) third party claims from Purchaser’s operation of the purchased business
after the date of Possession Date. The party claiming indemnification hereunder
is hereinafter referred to as the “Indemnified Party” and the party against whom
such claims are asserted hereunder is hereinafter referred to as the
“Indemnifying Party”. Damages for which a claim or action may be asserted
hereunder are hereinafter referred to as a “Loss”.
     9.2 Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under this Article IX shall be asserted and resolved as
follows:
     (a) In the event that any claim or demand for which an Indemnifying Party
would be liable to an Indemnified Party hereunder is asserted against or sought
to be collected from such Indemnified Party by a third party, said Indemnified
Party shall, within twenty (20) days of such claim or demand being made, notify
the Indemnifying Party of such claim or demand, specifying the nature of and
specific basis for such claim or demand and the amount or the estimated amount
thereof to the extent then feasible (the “Claim Notice”). The estimate of Loss
contained in the Claim Notice shall not limit the amount of the Indemnifying
Party’s ultimate liability under the claim. The Indemnifying Party shall not be
obligated to indemnify the Indemnified Party with respect to any such claim or
demand if the Indemnified Party fails to notify the Indemnifying Party thereof
in accordance with the provisions of this Agreement within said twenty (20) day
period. The Indemnifying Party shall have 30 days from the personal delivery or
mailing of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party (i) whether or not the liability of the Indemnifying Party to the
Indemnified Party hereunder with respect to such claim or demand is disputed,
and (ii) whether or not the Indemnifying Party desires, at the sole cost and
expense of the Indemnifying Party, to defend the Indemnified Party against such
claim or demand; provided, however, that any Indemnified Party is hereby
authorized prior to and during the Notice Period to file any motion, answer or
other pleading which it shall deem necessary or appropriate to protect its
interest or those of the Indemnifying Party and not unreasonably prejudicial to
the Indemnifying Party. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against such claim or demand, then, except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by it to a final conclusion. If the Indemnified Party desires to
participate in, but not control, any such defense or settlement it may do so at
its sole cost and expense. If requested by the Indemnifying Party, the
Indemnified Party agrees to cooperate with the Indemnifying Party and its
counsel in contesting any claim or demand which the Indemnifying Party elects to
contest, or, if appropriate and related to the claim in question, in making any
counterclaim against the person asserting the third party claim or demand, or
any cross complaint against any person but in any such case at the sole cost and
expense of the Indemnifying Party. No claim may be settled without the consent
of the Indemnifying Party, unless such settlement includes the complete release
of the Indemnifying Party.
     (b) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder which does not involve a claim or demand being
asserted against or sought to be collected from it by a third party, the
Indemnified Party shall send a Claim Notice with respect to such claim to the
Indemnifying Party. If the Indemnifying Party

18



--------------------------------------------------------------------------------



 



does not notify the Indemnified Party within the Notice Period that it disputes
such claim, the amount of such claim shall be conclusively deemed a liability of
the Indemnifying Party hereunder. If the Indemnifying Party has disputed such
claim, as provided above, such dispute shall be resolved by arbitration as
provided in Section 11.11.
     9.3 Payment of Claim. Upon the determination of the liability of Seller or
Purchaser under Section 9.1 and 9.2, as the case may be, after payment by the
Indemnified Party of, or upon entry of final judgment or reaching of a
settlement in respect of, an Indemnifiable Claim, or determination of a Loss to
the Indemnified Party, and notice thereof to the Indemnifying Party, the
Indemnifying Party shall within thirty (30) days after receipt of such notice
pay to the Indemnified Party the amount of the payment, judgment, settlement or
Loss, as the case may be.
     9.4 Other Rights and Remedies Not Affected. The indemnification rights of
the parties under this Article IX are independent of and in addition to such
rights and remedies as the parties may have at law or in equity or otherwise for
any misrepresentation, breach of warranty or failure to fulfill any agreement or
covenant hereunder on the part of any party hereto including without limitation
the right to seek specific performance, rescission or restitution, none of which
rights or remedies shall be affected or diminished hereby.
     9.5 Tail Coverage Insurance. From the Possession Date, Seller shall obtain
tail coverage for all currently held insurance policies and, to the extent all
commercially reasonable insurance is not presently carried by Seller, Seller
shall obtain such insurance. All tail coverage insurance held by Seller shall
cover any Indemnifiable Claim. Seller shall provide Purchaser with evidence of
such coverage naming Purchaser as an additional insured on the policies prior to
the Possession Date.
ARTICLE X
AMENDMENT, TERMINATION AND BREACH
     10.1 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by an instrument in writing, executed after the date hereof,
making specific reference to this Article and to each Article and paragraph
hereof to which such amendment, modification or supplement applies, which
document shall be signed by an authorized officer of Purchaser and by Seller.
     10.2 Termination and Abandonment. This Agreement may be terminated and the
transaction provided for by this Agreement may be abandoned without liability on
the part of any party to any other party:
     (a) At any time before the Possession Date, by mutual consent of Purchaser
and Seller;
     (b) Automatically if the Possession Date has not occurred by December 31,
2005.
     In the event of the termination and abandonment of this Agreement by any
party as above provided in this Article X, written notice shall forthwith be
given to the other party, and each party

19



--------------------------------------------------------------------------------



 



shall be solely responsible to pay its own expenses incident to preparation for
the consummation of this Agreement and the transactions contemplated hereunder
(except as otherwise provided herein).
ARTICLE XI
MISCELLANEOUS
     11.1 Notice. All notices and communications required or permitted to be
given hereunder shall be in writing, signed by the sender, and delivered by
personal delivery, overnight courier service or by registered or certified mail
to:

         
 
  If to Purchaser:   Super Rx, Inc.
 
      P.O. Box150
 
      21700 Barton Road
 
      Colton, California 92324
 
      Attention: President
 
       
 
  With a copy to:   Sean S. Varner, Esq.
 
      Varner, Saleson & Brandt LLP
 
      P.O. Box 12014
 
      Riverside, California 92502-2214
 
       
 
  If to Seller:   John E. Tilley, President
 
      California Pharmacy Systems, Inc.
 
      11411 Brookshire Avenue #107
 
      Downey, California 90241  
 
  With a copy to:   Allen K. Brown, Esq.
 
      7901 Painter Avenue, Suite 5
 
      Whittier, California 90602

or such other address as shall have been furnished in writing. Receipt by, or
filing with, the respective parties of any communications shall be deemed to
have occurred for the purpose of this Agreement, when personally delivered, or
next business day if sent by overnight courier, or two days after deposit
thereof, postage prepaid, properly addressed, in the United States mail.
     11.2 Entire and Sole Agreement. This Agreement, including all Exhibits
hereto (which by this reference shall incorporate herein all such Exhibits as if
more fully set forth herein), constitutes the entire agreement between the
parties and as of Possession Date supersedes all agreements, representations,
warranties, statements, promises and understandings, whether oral or written,
with respect to the subject matter hereof. After the Possession Date neither
party shall be bound by or charged with any oral or written agreements,
representations, warranties, statements, promises or understandings not
specifically set forth in this Agreement or in the certificates or documents
delivered in connection herewith.
     11.3 Successors and Assigns. Except as otherwise provided in this
Agreement, all covenants and agreements of the parties contained in this
Agreement shall be binding upon and inure

20



--------------------------------------------------------------------------------



 



to the benefit of the respective successors and permitted assigns of the parties
hereto and the heirs, personal representatives, executors and assigns of the
Shareholder. This Agreement may not be assigned by any party hereto without the
prior express written consent of the other parties hereto.
     11.4 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, each party shall be solely responsible for payment of all expenses
incurred by it in connection with the consummation of this Agreement and the
transactions contemplated hereunder except as otherwise provided herein.
     11.5 Severability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable, all other provisions of
this Agreement shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.
     11.6 Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of California without
regard to conflicts of laws principles.
     11.7 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be an original, but all of which together
shall constitute one and the same Agreement.
     11.8 Amendments. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing in
accordance with Section 10.1 hereof.
     11.9 No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of the parties hereto, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
person or entity.
     11.10 Headings. The headings in this Agreement are for purposes of
convenience and easy reference only and shall not limit or otherwise affect the
meaning hereof.
     11.11 Disputes. In the event of any dispute which arises between the
parties and which relates to the subject matter of this Agreement, the parties
acknowledge and agree that any such dispute shall be submitted for binding
arbitration in San Bernardino, California in accordance with the Arbitration
Commercial Rules procedures established by the American Arbitration Association
or, if such association is not then in existence, an independent association of
arbitrators which may be designated by agreement of the parties. In the event
the parties are unable to agree on an independent association of arbitrators
from which arbitrators may be drawn, either party may apply to a court of
competent jurisdiction for appointment of arbitrators, however, such application
will only be made in the event the American Arbitration Association is not then
in existence. The arbitrator(s) shall make detailed written findings to support
their award. The prevailing party in any such arbitration proceeding shall be
awarded such costs and expenses (including reasonable attorney’s and expert
witness’ fees) as were incurred by the prevailing party as a result of the
institution and prosecution of the arbitration proceeding including all costs
and expenses (including

21



--------------------------------------------------------------------------------



 



reasonable attorney’s and expert witness fees) to enter judgment upon or enforce
any such award including all appellate proceedings.
     11.12 Delivery of Exhibits. All Exhibits to be delivered by either of the
parties hereto shall be delivered to the other party prior to the execution of
this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  PURCHASER:
 
                SUPER RX, INC.
 
                By:        /s/ Donald I. Baker          
 
  Its:       Donald I. Baker
Executive Vice President
 
                By:        /s/ Phillip J. Smith          
 
  Its:       Phillip J. Smith
Senior Vice President and Chief Financial Officer
 
                SELLER:
 
                CALIFORNIA PHARMACY SYSTEMS, INC.
 
                By:        /s/ John E. Tilley          
 
          John E. Tilley
 
  Its:       President

22



--------------------------------------------------------------------------------



 



TABLE OF ATTACHMENTS

        Exhibit   Description
 
  Schedule of Pharmacies
1.2
  Purchase Price Allocation
3.1(a)
  Certificate of Incorporation of Seller
3.1(b)
  Bylaws of Seller
3.3(a)
  Certificate of Seller re: Shareholder Approval
3.3(b)
  Directors’ Consent of Seller
3.7
  Governmental Notices
3.12
  Litigation
3.16
  Customer Accounts
 
  Customer Contracts or Agreements
 
  Impaired Customer Contracts
 
  Delinquent Contracts or Agreements
3.17
  Contracts
7.1(a)
  Seller’s Certification
7.1(i)
  Non-Compete and Confidentiality Agreements
7.2(a)
  Notarized Letter
7.2(e)
  Power of Attorney
7.6
  Bill of Sale and Assignment
7.9
  Consulting Agreement
7.10
  Termination Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 1.2
Purchase Price Allocation

         
1. Inventory
    tbd by Inventory Service
 
       
2. Equipment and Pharmacy Records:
    $160,000  
 
       
3. Goodwill
    $1,850,512  
 
       
4. Covenant Not to Compete
    $50,000  

 



--------------------------------------------------------------------------------



 



Exhibit 3.3(a)
Certificate of Seller re: Shareholder Approval

 



--------------------------------------------------------------------------------



 



Exhibit 3.3(b)
Directors’ Consent of Seller

 



--------------------------------------------------------------------------------



 



Exhibit 3.7
Governmental Notices

 



--------------------------------------------------------------------------------



 



Exhibit 3.12
Litigation

 



--------------------------------------------------------------------------------



 



Exhibit 3.16
Customer Accounts
Customer Contracts or Agreements
Impaired Customer Contracts
Delinquent Contracts or Agreements

 



--------------------------------------------------------------------------------



 



Exhibit 3.17
Contracts

 



--------------------------------------------------------------------------------



 



Exhibit 7.1(a)
Seller’s Certification

 



--------------------------------------------------------------------------------



 



Exhibit 7.1(i)
Non-Compete and Confidentiality Agreements
[see attached]

 



--------------------------------------------------------------------------------



 



NON-COMPETE AND CONFIDENTIALITY AGREEMENT
     THIS NON-COMPETE AND CONFIDENTIALITY AGREEMENT (the “Agreement”) is dated
as of the 11th day of July, 2005 by and between Super Rx, Inc. (the “Company”)
and John E. Tilley and California Pharmacy Systems, Inc., a California
corporation (collectively “Tilley”).
     WHEREAS, on or about the date of this Agreement, the Company entered into
an Asset Purchase Agreement (the “Purchase Agreement”) with Tilley; and
     WHEREAS, Tilley has agreed to enter into this Agreement to induce the
Company to consummate the purchase of the assets of California Pharmacy
Services, Inc. (“CPS”), a company owned by Tilley; and
     WHEREAS, the Company will close on the Purchase Agreement, effective as of
July 11th, 2005 (the “Closing”) and wishes to enter into this Agreement so that
(i) Tilley will refrain from certain activities which would be competitive with
the Company’s business following the Closing, and (ii) Tilley will become bound
by confidentiality provisions relating to its receipt and possession of
information concerning the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, CPS and the Company hereby agree as follows:
     1. Term. The term of this Agreement shall be for a period of three
(3) years following Closing of the Purchase Agreement.
     2. Consideration. Tilley acknowledges that it is a direct and an indirect
beneficiary of amounts paid to Tilley and further acknowledges that such
consideration is being paid contemporaneously with the sale of the assets of CPS
to the Company, of which Tilley shall receive a direct benefit, and that,
accordingly, such non-compete and confidentiality agreement is given in
connection with the sale of the assets of CPS to the Company. Tilley
acknowledges both the receipt of such consideration and the sufficiency thereof.
     3. Description of Business, Trade Secrets and Proprietary Information.
Tilley acknowledges that the Company is or intends to be in the pharmacy
business. For purposes of this Agreement, the terms “Trade Secrets” and
“Proprietary Information” shall mean all materials and information in any media
(whether or not reduced to writing and whether or not patentable) relating to
the business of the Company which Tilley to which Tilley obtains access as a
direct or indirect result of his dealings with the Company from the date of this
Agreement, including but not limited to materials and information on operations
or proposed operations; service development procedures, marketing techniques,
purchasing information, price lists, pricing policies, quoting procedures,
financial information, customer or customer prospect names, requirements and
other data, and other materials or information relating to the manner in which
the Company does business; discoveries, concepts and ideas, whether patentable
or not, including without limitation the nature and results of research and

 



--------------------------------------------------------------------------------



 



development activities, processes, formulas, techniques, “know-how,” designs,
drawings and specifications, whether copyrightable or not; and all inventions
and ideas which are derived from or relate to Tilley’s access to or knowledge of
any of the above enumerated materials and information. Notwithstanding the
Company acknowledges that Tilley has developed certain procedures, methods and
sales of pharmaceuticals in conjunction with CPS. Tilley acknowledges that the
Company intends to develop business procedures, methods, sales techniques and
other Proprietary Information for the business of the Company commencing on the
Closing. Nothing in this Agreement prevents Tilley from continuing to operate
his existing and on-going pharmacies and develop and maintain his pharmacy
businesses in the manner operated, provided, however, Tilley shall not use any
Proprietary Information of the Company developed from the Closing forward.
     4. Title to Trade Secrets and Proprietary Information. Tilley agrees that
the Trade Secrets and Proprietary Information are and shall at all times remain
the sole and exclusive property of the Company. Tilley will always hold
inviolate and confidential any and all Trade Secrets and Proprietary Information
of the Company now or hereafter existing.
     5. Covenant of Non-Disclosure. Tilley shall not sell, transfer, publish,
disclose, display or otherwise make available in any media to any third party
any of the Trade Secrets and Proprietary Information. Tilley agrees to secure
and protect the Company’s Trade Secrets and Proprietary Information in a manner
consistent with the Company’s rights in the Trade Secrets and Proprietary
Information. Tilley shall not use the Trade Secrets and Proprietary Information
for any purpose.
     6. Non-Compete Covenant. Tilley has access to trade secrets and
confidential information about the business being sold to the Company, its
business plans, its business accounts, its business opportunities, and the
Company’s expansion plans into other geographical areas and its methods of doing
business. Tilley agrees that for a period of three (3) years after Closing of
the Purchase Agreement, it will not, directly or indirectly, (including any
business of Tilley’s spouse), compete with the Company in the pharmacy business
within three (3) miles of any pharmacy owned, operated or developed by the
Company in the the State of California (or two (2) miles for any pharmacy
operated within a medical building or office) during the term of this Agreement
(the “Territory”), and that it will not directly or indirectly participate in
any capacity (including as an officer, director, partner, employee, consultant
or owner) in any entity or business venture which is engaged in the pharmacy in
any portion of the Territory, except on behalf of the Company. Tilley will not
during three (3) years after Closing of the Purchase Agreement employ, assist in
employing, or otherwise associate in business with any present, former or future
pharmacist, employee, officer or agent of the Company or any of the Company’s
subsidiaries; or induce any person who is an employee, officer or agent of the
Company to terminate said relationship.
     7. Enforcement by Injunctive Relief. Tilley acknowledges and agrees that
any breach of this Agreement by Tilley would cause immediate irreparable harm to
the Company. Tilley agrees that should it violate any of the terms and
conditions of this Agreement, the Company, at its sole discretion, shall be
entitled to seek and obtain immediate injunctive relief and enjoin further and
future violations of this Agreement.

 



--------------------------------------------------------------------------------



 



     8. Scope of Covenant. In the event a court of competent jurisdiction finds
any provision of this Agreement to be so overbroad as to be unenforceable, then
such provision shall be reduced in scope by the court, but only to the extent
deemed necessary by the court to render the provision reasonable and
enforceable, it being Tilley’s intention to provide the Company with the
broadest protection possible against harmful competition. Tilley has carefully
considered the nature and extent of the restrictions upon it and the rights and
remedies conferred upon the Company under this Agreement, and hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designated to eliminate competition which otherwise would be unfair to the
Company, do not stifle the inherent skill and experience of Tilley, would not
operate as a bar to Tilley’s sole means of support, are fully required to
protect the legitimate interests of the Company and do not confer a benefit upon
the Company disproportionate to the detriment to Tilley.
     9. Notices. All notices, demands or requests (however characterized or
described) required or authorized hereunder shall be deemed given sufficiently
if in writing and sent by registered or certified mail, return receipt requested
and postage prepaid, or by tested facsimile, telex, telegram or cable to, in the
case of the Company:
Super Rx, Inc.
21700 Barton Road
P.O. Box 150
Colton, California 92324
Attention: President
and in the case of Tilley:
John E. Tilley
11411 Brookshire Avenue, #107
Downey, California 90241
     10. Assignment of Agreement; Successors. No party may assign or otherwise
transfer this Agreement or any of its rights or obligations hereunder without
the prior written consent to such assignment or transfer by the other party
hereto.
     11. Further Instruments. The parties shall execute and deliver any and all
such other instruments and shall take any and all such other actions as may be
reasonably necessary to carry the intent of this Agreement into full force and
effect.
     12. Waiver. All the rights and remedies of either party under this
Agreement are cumulative and not exclusive of any other rights and remedies
provided by law. No delay or failure on the part of either party in the exercise
of any right or remedy under this Agreement shall operate as a waiver of any
subsequent right or remedy. The consent of any party where required hereunder to
any act or occurrence shall not be deemed to be a consent to any other act or
occurrence.

 



--------------------------------------------------------------------------------



 



     13. Costs and Attorneys’ Fees. If litigation is commenced by either party
to enforce its rights under this Agreement, the party which the court determines
to have prevailed in litigation shall be entitled to recover all costs actually
incurred in connection with the litigation, including reasonable attorneys’
fees.
     14. Submission to Jurisdiction. The parties agree that any legal action or
proceeding with respect to this Agreement or any document relating hereto may be
brought by CPS only in either (i) the United States District Court for the
District of California, or (ii) the state courts of the State of California. The
Company may bring action in any federal or state court of its choice, assuming
such court has jurisdiction. Each party hereby irrevocably waives any objection,
including without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in any such respective jurisdiction.
     15. General Provisions. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of California. This
Agreement may not be modified or amended or any term or provision hereof waived
or discharged except in writing signed by the party against whom such amendment,
modification, waiver or discharge is sought to be enforced. This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original but all of which taken together shall constitute one and the same
instrument.
     16. In the event Tilley shall violate any legally enforceable provision of
this Agreement as to which there is a specific time period during which it is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, in such event, such violation shall toll
the running of such time period from the date of such violation until such
violation shall cease.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first above written.

                  SUPER RX, INC.    
 
           
 
  By:   /s/ Donald I. Baker    
 
           
 
         Donald I. Baker    
 
  Its:      Executive Vice President    
 
           
 
  By:   /s/ Phillip J. Smith    
 
           
 
         Phillip J. Smith         Its:      Senior Vice President and Chief
Financial
 
         Officer    
 
                TILLEY    
 
                /s/ John E. Tilley                   John E. Tilley    
 
                CALIFORNIA PHARMACY SYSTEMS, INC.,
 
           
 
  By:   /s/ John E. Tilley    
 
           
 
         John E. Tilley    
 
  Its:      President    

 



--------------------------------------------------------------------------------



 



Exhibit 7.2(a)
Notarized Letter

 



--------------------------------------------------------------------------------



 



Exhibit 7(e)
Power of Attorney
[see attached]

 



--------------------------------------------------------------------------------



 



Power of Attorney
California Pharmacy Systems, Inc. a California corporation (“CPS”), with respect
to the pharmacy(ies) listed on Schedule A hereto (the “Pharmacies”) located at
the address set forth opposite the name of the Pharmacy on Schedule A hereto, to
the extent CPS is able to do so under (a) any law, regulation, rule, order,
judgment or decree, whether federal, state or local, the which the Pharmacy or
CPS or any other person is subject (collectively, “Applicable Law”) and (b) the
terms and conditions of CPS’ Drug Enforcement Agency registrations or other
permits, certificates, licenses, filings, approval and other authorizations of
any issuing agency (collectively, “Permits”), hereby makes, constitutes and
appoints Super Rx, Inc., a California corporation (“Super Rx”) as CPS’ true and
lawful attorney-in-fact, in its name, place and stead, to buy and sell
controlled substances in connection with the operation of the Pharmacies, as it
is presently being operated, in accordance with Applicable Law, under the
Pharmacies’ current Drug Enforcement Agency registration and registration
number.
This Power of Attorney shall become effective on the date the Pharmacies are
delivered to Super Rx pursuant to a sales agreement and will expire on the date
Super Rx obtains all of the Permits required to buy and sell controlled
substances in connection with the operation of the Pharmacies.
This Power of Attorney may not be changed orally and shall be governed by and
construed in accordance with the laws of the State of California.
Dated: July 11th, 2005
California Pharmacy Systems, Inc., a California corporation

             
 
           
By:
  /s/ John E. Tilley        
 
           
 
       John E. Tilley        
Its:
       President        

Accepted by:
Super Rx, Inc., a California corporation

             
 
           
By:
  /s/ Donald I. Baker        
 
           
 
       Donald I. Baker        
Its:
       Executive Vice President        
 
           
By:
       /s/ Phillip J. Smith        
 
           
 
       Phillip J. Smith         Its:        Senior Vice President and Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit 7.6
Bill of Sale and Assignment
[see attached]

 



--------------------------------------------------------------------------------



 



BILL OF SALE AND ASSIGNMENT
          In consideration of the execution of that certain Asset Purchase
Agreement dated as of July 11th, 2005 (“Asset Purchase Agreement”), between the
undersigned and SUPER RX, INC., a California corporation (“Purchaser”), and the
consideration provided therein, the undersigned hereby sells, assigns,
transfers, conveys, and delivers to Purchaser all of its right, title and
interest in and to the “Assets” (as that term is defined in the Recitals of the
Asset Purchase Agreement), otherwise pursuant to and in accordance with the
terms and conditions contained in the Asset Purchase Agreement, and Purchaser
hereby accepts same.

     
Dated: 11, July, 2005
  CALIFORNIA PHARMACY SYSTEMS, INC.,
 
                 a California corporation

             
 
           
 
  By:   /s/ John E. Tilley    
 
           
 
           John E. Tilley    
 
  Its:        President    

ACCEPTED:
SUPER RX, INC.,
a California corporation

             
 
           
By:
  /s/ Donald I. Baker        
 
           
 
      Donald I. Baker        
Its:
      Executive Vice President        
 
           
By:
  /s/ Phillip J. Smith        
 
           
 
      Phillip J. Smith         Its:       Senior Vice President and Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit 7.9
Consulting Agreement
[see attached]

 



--------------------------------------------------------------------------------



 



CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”) is entered into as of July 11th,
2005, between Super Rx, Inc., a California corporation (“Corporation”) and
California Pharmacy Systems, Inc., a California corporation (“Consultant”).
Corporation and Consultant are sometimes hereinafter individually referred to as
“party” and collectively as “parties.”
Recitals
     A. Concurrently with the execution of this Agreement, the parties entered
into an Asset Purchase Agreement whereby the Corporation is purchasing sixteen
(16) pharmacies operated by Consultant in Stater Bros. Markets supermarkets
(“Pharmacies”).
     B. The Corporation operates, or will operate pharmacies in Stater Bros.
Markets supermarkets throughout Southern California, including without
limitation the Pharmacies.
     C. Consultant has unique knowledge and expertise in starting and operating
pharmacies in California.
     D. Corporation desires to engage Consultant and Consultant desires to be
engaged by Corporation to assist with the startup and operation of the
Pharmacies.
Operative Provisions
     In consideration of the mutual covenants and conditions contained herein,
Corporation and Consultant agree as follows:
     1. Incorporation of Recitals. The Recitals are incorporated herein and by
this reference made a part hereof.
     2. Term. The term of this Agreement shall commence (“Commencement Date”) on
the date first written above and shall continue for a period of twelve
(12) months, subject to termination as set forth in Section 7 below.
     3. Services. During the term of this Agreement, Consultant shall perform
the services listed below (“Services”) as further specified and directed by a
person designated by Corporation in writing to Consultant:
          (a) Assist the Corporation with the transition of the Pharmacies from
Consultant’s control to the Corporation;
          (b) Assist with the management and operation of the Pharmacies;

 



--------------------------------------------------------------------------------



 



          (c) Assist with the maintaining the Pharmacies current staffing levels
through recruitment, interviewing and training of staff and ensure that the
Pharmacies are adequately staffed. It is understood and acknowledged that
Consultant may make recommendations for the hiring of pharmacists and staff, but
that the Corporation shall hire all pharmacists and staff unless otherwise
approved by the Corporation in writing.
          (d) Provide temporary pharmacists when necessary, provided, however,
if Consultant provides such temporary pharmacists, the Corporation shall pay
Consultant an hourly wage of Seventy-One Dollars ($71.00) per hour and
Consultant shall pay all benefits and shall provide insurance covering all acts
and omissions of Consultant’s pharmacists with limits of Two Million Dollars
($2,000,000.00) per occurrence and Four Million Dollars ($4,000,000.00) in the
aggregate;
          (e) Act as a liaison between the Corporation and the California State
Board of Pharmacy as directed by the Corporation, including without limitation
new licenses and transfers of licenses;
          (f) Consult with PRS as directed by the Corporation;
          (g) Act as liaison, if requested by the Corporation, between the
Corporation and the Pharmacy employees;
          (h) Provide effective supervisory assistance and ensure that all
required standards for accuracy, productivity, and customer relations are
maintained to the satisfaction of the Corporation, including but not limited to
legal compliance for record keeping;
          (i) Ensure that all current and future Pharmacies maintain compliance
with all federal and state, including the California State Board of Pharmacy,
laws and regulations;
          (j) Ensure that inventory levels are maintained to satisfy customer
demand and maintain purchasing and inventory controls of pharmaceuticals,
including without limitation, compliance will all laws and regulations relating
to controlled substances;
          (k) Review third party insurance adjudication and reconciliation with
the Company to ensure maximum reimbursement rates;
          (l) Maintain routine AWP, AAC and clinical updates;
          (m) Assist the Corporation with insurance providers and the processing
covered pharmaceuticals;
          (n) Recommend pharmacist managers for new Pharmacies; and
          (o) Assist with other duties reasonably requested by the Corporation
to ensure the smooth operation and timely management transfer of the Pharmacies.

 



--------------------------------------------------------------------------------



 



John Tilley and Karen Tilley shall be designated by Consultant as the primary
contacts and service providers for Consultant.
     4. Compensation. As compensation for the Services to be rendered by
Consultant under this Agreement, Consultant shall receive Thirteen Thousand
Dollars ($13,000.00) per month.
     5. Independent Contractor. In rendering the Services hereunder, Consultant
shall be an independent contractor and shall not be deemed an employee of the
Corporation. Consultant acknowledges and agrees that, as an independent
contractor, it is solely responsible for the payment of any and all taxes and/or
assessments imposed on account of payment to Consultant or the performance of
services by Consultant pursuant to this Agreement, and Corporation shall not, by
reason of Consultant’s status as independent contractor, make any withholdings
or payments of such taxes or assessments with respect to any payments made to
Consultant hereunder.
     6. Indemnification By Consultant. Consultant agrees to indemnify and hold
harmless Corporation from any and all liability, damages, expenses, penalties
and/or judgments arising out of Consultant’s failure to comply with Section 5
above.
     7. Termination.

  (a)   This Consulting Agreement shall terminate immediately upon the
occurrence of either (i) a material breach of duty by Consultant in the course
of his performance as reasonably determined by the Corporation; (ii) a failure
of Consultant to perform his obligation under this Agreement for a period of ten
(10) consecutive calendar days; or (iii) dissolution or the filing of bankruptcy
by Consultant.     (b)   In the event of the termination of this Consulting
Agreement in accordance with Subsection 7(a) prior to the completion of the term
of this Agreement, Consultant shall be entitled to all compensation earned by
Consultant prior to the date of termination as provided in this Consulting
Agreement.     (c)   Consultant shall have the right to terminate this Agreement
upon seven (7) days prior written notice. Upon notice of such termination,
Consultant shall receive no further compensation under this Agreement.

     8. Miscellaneous.
          (a) No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.

 



--------------------------------------------------------------------------------



 



          (b) Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
have related in any way to the subject matter hereof.
          (c) Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.
          (d) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
          (e) Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
          (f) Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given two (2) business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth below:

         
 
  If to Corporation:   Super Rx, Inc.
 
      21700 Barton Road
 
      Colton, California 92324
 
      Attn: President
 
       
 
  If to the Consultant:   California Pharmacy Systems, Inc.
 
      11411 Brookshire Avenue, #107
 
      Downey, California 90241
 
      Attn: John E. Tilley

               Any party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other parties notice in the manner herein set forth.

 



--------------------------------------------------------------------------------



 



          (g) Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
          (h) Amendments and Waivers. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
          (i) Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
          (j) Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby execute this Agreement on the date
first written above.

             
 
                Corporation:    
 
                Super Rx, Inc., a California corporation
 
           
 
  By:   /s/ Donald I. Baker    
 
           
 
        Donald I. Baker    
 
  Its:     Executive Vice President    
 
           
 
  By:   /s/ Phillip J. Smith    
 
           
 
        Phillip J. Smith         Its:     Senior Vice President and Chief
 
        Financial Officer    
 
                Consultant:    
 
                California Pharmacy Systems, Inc., a     California corporation
   
 
           
 
  By:   /s/ John E. Tilley    
 
           
 
      John E. Tilley    
 
  Its:   President    

 



--------------------------------------------------------------------------------



 



Exhibit 7.10
Termination Agreement
[see attached]

 



--------------------------------------------------------------------------------



 



MUTUAL TERMINATION OF AGREEMENT
     THIS MUTUAL TERMINATION OF AGREEMENT (“Agreement”) made this ___day of
July, 2005, between the CALIFORNIA PHARMACY SYSTEMS, INC., a California
corporation (“CPS”), and STATER BROS. MARKETS, a California corporation
(“Stater”). Landlord and Tenant are sometimes hereinafter referred to
individually as “party” and collectively as “parties.”
R E C I T A L S :
     A. CPS and Stater entered into an Agreement to Operate Pharmacies in
September 2000, whereby CPS operates pharmacies within Stater supermarkets in
Southern California (“Pharmacy Agreement”).
     B. Concurrently herewith, CPS and Stater are entering into an Asset
Purchase Agreement (“Asset Purchase Agreement”), whereby Stater is purchasing
substantially all of the assets utilized by CPS in the operation of sixteen
pharmacies in Stater supermarkets (“Pharmacies”).
     C. CPS and Stater desire to terminate the Pharmacy Agreement prior to the
expiration date of the Pharmacy Agreement on the terms and conditions set forth
in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, CPS and Stater hereby agree as follows:
A G R E E M E N T :
     1. For the consideration set forth in the Asset Purchase Agreement, CPS and
Stater mutually agree to terminate the Pharmacy Agreement upon Stater taking
possession of the Pharmacies in accordance with the Asset Purchase Agreement.
     2. Except as otherwise set forth in the Asset Purchase Agreement and except
for the indemnification requirements in Section 2.9 and Section 11 of the
Pharmacy Agreement, each party (and any individual or entity acting through such
party) hereby releases and discharges and agrees to hold the other and its
predecessors, successors, assigns, affiliates, shareholders, officers,
directors, agents and employees (collectively, “Released Parties”), jointly and
severally, free and harmless from any and all past, present and future claims,
demands, causes of action, losses, expenses, obligations, damages, attorneys’
fees, costs and liabilities of any nature whatsoever (collectively “Claims”),
whether or not now known, suspected or claimed, which each party (or any
individual or entity acting through such party) ever had, now has or may claim
to have, against the other party or any of the Released Parties resulting from,
arising out of or related to

 



--------------------------------------------------------------------------------



 



the Pharmacy Agreement (the “Release”). Each party expressly agrees to assume
the risk of the possible discovery of additional or different facts, and agrees
that this release shall be and remain effective in all respects regardless of
such additional or different facts.
     Each party understands and agrees that it expressly waives and relinquishes
all rights and benefits, if any, it may have under Section 1542 of the
California Civil Code with respect to the Claims which are the subject of the
Release set forth in this Paragraph 6. Civil Code Section 1542 reads as follows:
“§1542 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

     
JET
  DIB PJS
 
   
CPS’ Initials
  Stater’s Initials

     4. This Agreement contains all of the agreements of the parties hereto with
respect to the Pharmacy Agreement, except as otherwise set forth in the Asset
Purchase Agreement, and no prior agreement or understanding pertaining to any
such matter shall be effective for any purpose. This Agreement may not be
amended except by an agreement in writing signed by the parties hereto or their
respective successors in interest.
     5. This Agreement shall be binding on and inure to the benefit of the
parties hereto and their successors.
     6. If either party commences an action against the other party arising out
of or in connection with this Agreement, the prevailing party in any such action
shall be entitled to recover from the non-prevailing party reasonable attorneys’
fees and costs of suit.
     7. This Agreement may be executed in multiple counterparts, including
facsimile counterparts, each of which shall be deemed an original, but all of
which, together, shall constitute one and the same instrument.
     8. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of California.
     9. If any portion of this Agreement as applied to either party or to any
circumstances shall be adjudged by a court to be void or unenforceable, such
portion shall be deemed severed from this Agreement and shall in no way effect
the validity or enforceability of the remaining portions of this Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

                  STATER:    
 
                STATER BROS. MARKETS,     a California corporation    
 
           
 
  By:   /s/ Donald I. Baker    
 
           
 
        Donald I. Baker         Its:     Executive Vice President
 
           
 
  By:   /s/ Phillip J. Smith    
 
           
 
        Phillip J. Smith         Its:     Senior Vice President and Chief
 
        Financial Officer    
 
                CPS:    
 
                CALIFORNIA PHARMACY SYSTEMS,     INC., a California corporation
 
           
 
  By:   /s/ John E. Tilley    
 
           
 
        John E. Tilley    
 
  Its:     President    

 